UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 3, 2011 Autobytel Inc. (Exact name of registrant as specified in its charter) Delaware 1-34761 33-0711569 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 18872 MacArthur Boulevard, Suite 200, Irvine, California 92612-1400 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (949) 225-4500 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On March 3, 2011, Autobytel Inc., a Delaware corporation (“Autobytel” or the “Company”), received a written notification from the NASDAQ Stock Market LLC (“NASDAQ”) Listing Qualifications Department that the Company has regained compliance with the $1.00 minimum bid price requirement for continued listing on The NASDAQ Global Market pursuant to NASDAQ Listing Rule 5450(a)(1) (the “Minimum Bid Price Rule”) and that the matter is now closed. The notification from NASDAQ stated that on September 23, 2010, the staff notified the Company that its common stock failed to maintain a minimum bid price of $1.00 over the previous 30 consecutive business days as required by the Listing Rules of The NASDAQ Stock Market.Since then, however, the closing bid price of Autobytel’s common stock has been at $1.00 per share or greater for at least 10 consecutive business days.Accordingly, Autobytel has regained compliance with the Minimum Bid Price Rule. A copy of the press release issued by the Company on March 3, 2011 with respect to this matter is attached hereto as Exhibit99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1Press Release issued by Autobytel Inc. on March 3, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AUTOBYTEL INC. Date:March 4, 2011 By: /s/ Glenn E. Fuller Glenn E. Fuller, Executive Vice President, Chief Legal and Administrative Officer and Secretary 3 INDEX TO EXHIBITS Exhibit Number Description Press Release issued by Autobytel Inc. on March 3, 2011 4
